EXHIBIT 10.39

 

 

 

LINE OF CREDIT PROMISSORY NOTE

 

$700,000 Date: June 10, 2012

 

FOR VALUE RECEIVED, Entest BioMedical Inc., ("Borrower") promises to pay to the
order of the Sherman Family Trust ("Lender") the principal sum of Seven Hundred
Thousand Dollars ($700,000), or so much thereof as may be disbursed to, or for
the benefit of the Borrower by Lender in Lender's sole and absolute discretion.
It is the intent of the Borrower and Lender hereunder to create a line of credit
agreement between Borrower and Lender whereby Borrower may borrow up to $
700,000 from Lender. This agreement shall also be the terms and conditions of
any and all borrowed amounts outstanding as of this date.

 

INTEREST & PRINCIPAL: The unpaid principal of this line of credit shall bear
simple interest at the rate of ten percent (10%) per annum. Interest shall be
calculated based on the principal balance as may be adjusted from time to time
to reflect additional advances or payments made hereunder. Principal balance and
accrued interest shall become due and payable in whole or in part at the demand
of the Lender.

 

REPRESENTATIONS AND WARRANTIES OF BORROWER

 

Borrower  (a) is a corporation duly formed, validly existing and in good
standing under the laws of the State of Nevada  and (b) has all requisite power
and authority, and has all governmental licenses, authorizations, consents and
approvals necessary to execute and deliver this Agreement and to consummate the
transactions contemplated by this Agreement.

 

None of the execution, delivery and performance of this Agreement by Borrower,
or the consummation of the transactions contemplated hereby and thereby (a)
constitute or will constitute a violation of the organizational documents of
Borrower, (b) constitutes or will constitute a breach or violation of, or a
default (or an event which, with notice or lapse of time or both, would
constitute such a default) under, any indenture, mortgage, deed of Borrower,
loan agreement, lease or other agreement or instrument to which Borrower is a
party or by which Borrower or any of its properties may be bound

 

BORROWER:

 

By: /s/ David Koos

 

Its: CEO

